Exhibit 10.94

 

 

NG ADVANTAGE LLC

 

COMMON UNIT PURCHASE AGREEMENT

 

October 14, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1 AUTHORIZATION, SALE AND ISSUANCE

 

1

 

 

 

 

1.1

Authorization

 

1

1.2

Sale and Issuance of Units

 

1

 

 

 

 

SECTION 2 CLOSING DATES AND DELIVERY

 

1

 

 

 

 

2.1

Closing

 

1

2.2

Issuance and Delivery

 

2

2.3

Cancellation of Investor Notes

 

2

2.4

Use of Proceeds

 

2

 

 

 

 

SECTION 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

3

 

 

 

 

3.1

Organization, Good Standing and Qualification

 

3

3.2

Subsidiaries

 

3

3.3

Capitalization

 

3

3.4

Authorization

 

5

3.5

Financial Statements

 

5

3.6

Changes

 

6

3.7

Intellectual Property

 

7

3.8

Employee Proprietary Information and Inventions Agreements

 

9

3.9

Title to Properties and Assets; Liens

 

9

3.10

Compliance with Other Instruments

 

10

3.11

Litigation

 

10

3.12

Governmental Consents

 

11

3.13

Offering

 

11

3.14

Registration and Voting Rights

 

11

3.15

Agreements; Actions

 

12

3.16

Related-Party Transactions

 

13

3.17

Permits

 

13

3.18

Environmental and Safety Laws

 

13

3.19

Employee Benefit Plans

 

14

3.20

Tax Returns, Payments and Elections

 

14

3.21

Insurance

 

15

3.22

Company Records

 

15

3.23

Labor Agreements and Actions; Employee Compensation

 

15

3.24

Section 83(b) Elections

 

17

3.25

Investment Company

 

17

3.26

Real Property Holding Company

 

17

3.27

No “Bad Actor” Disqualification

 

17

3.28

Anti-Corruption

 

17

3.29

Money Laundering Laws

 

18

3.30

OFAC

 

18

3.31

Brokers or Finders

 

18

3.32

Disclosure

 

18

3.33

Customers and Suppliers

 

18

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

 

3.34

Regulatory Matters

 

19

 

 

 

 

SECTION 4 REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

20

 

 

 

4.1

No Registration

 

20

4.2

Investment Intent

 

20

4.3

Investment Experience

 

20

4.4

Speculative Nature of Investment

 

20

4.5

Accredited Investor

 

20

4.6

Residency

 

21

4.7

Rule 144

 

21

4.8

No Public Market

 

21

4.9

Authorization

 

21

4.10

Brokers or Finders

 

22

4.11

Tax Advisors

 

22

4.12

Legends

 

22

 

 

 

 

SECTION 5 CONDITIONS TO INVESTORS’ OBLIGATIONS TO CLOSE

 

23

 

 

 

5.1

Representations and Warranties

 

23

5.2

Covenants

 

23

5.3

Blue Sky

 

23

5.4

Operating Agreement

 

23

5.5

Voting Agreement

 

23

5.6

Right of First Offer and Co-Sale Agreement

 

23

5.7

Closing Deliverables

 

24

5.8

Indemnification Agreement

 

24

5.9

Payoff Letters

 

24

5.10

Legal Opinion

 

24

5.11

Milton Purchase Agreement

 

24

5.12

Permits, Qualifications and Consents

 

25

5.13

Proceedings and Documents

 

25

5.14

Conversion and Cancellation of Series A Preferred Units and Investor Notes

 

25

5.15

Waiver of Rights

 

25

5.16

Termination of Investors’ Rights Agreement

 

26

 

 

 

 

SECTION 6 CONDITIONS TO COMPANY’S OBLIGATION TO CLOSE

 

26

 

 

 

6.1

Representations and Warranties

 

26

6.2

Covenants

 

26

6.3

Compliance with Securities Laws

 

26

6.4

Operating Agreement

 

26

6.5

CLNE Common Purchase Note

 

26

6.6

Voting Agreement

 

26

6.7

Right of First Offer and Co-Sale Agreement

 

27

6.8

Accredited Investor Questionnaire

 

27

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

 

SECTION 7 MISCELLANEOUS

 

27

 

 

 

7.1

Election of CLNE Managers

 

27

7.2

Amendment

 

27

7.3

Notices

 

27

7.4

Governing Law

 

28

7.5

Brokers or Finders

 

28

7.6

Expenses

 

28

7.7

Survival; Indemnification

 

29

7.8

Successors and Assigns

 

29

7.9

Entire Agreement

 

29

7.10

No Waiver

 

29

7.11

Remedies

 

30

7.12

Severability

 

30

7.13

Counterparts

 

30

7.14

Telecopy Execution and Delivery

 

30

7.15

Jurisdiction; Venue

 

31

7.16

Titles and Subtitles

 

31

7.17

Further Assurances

 

31

7.18

Jury Trial

 

31

 

iii

--------------------------------------------------------------------------------


 

NG ADVANTAGE LLC

 

COMMON UNIT PURCHASE AGREEMENT

 

This Common Unit Purchase Agreement (this “Agreement”) is dated as of October
14, 2014, by and among NG Advantage LLC, a Delaware limited liability company
(the “Company”), and the persons and entities (each, an “Investor” and
collectively, the “Investors”) listed on the Schedule of Investors attached
hereto as Schedule A (the “Schedule of Investors”).  The Company and each
Investor hereby agree as follows:

 

SECTION 1


AUTHORIZATION, SALE AND ISSUANCE

 

1.1                               Authorization.

 

The Company will, prior to the Closing (as defined below), authorize the sale
and issuance of up to 3,045,789 units (the “Units”) of the Company’s Common
Units (as such term is defined in the Operating Agreement (as defined below)),
having the rights, privileges, preferences and restrictions set forth in the
amended and restated limited liability company operating agreement of the
Company, in substantially the form attached hereto of Exhibit A (the “Operating
Agreement”).

 

1.2                               Sale and Issuance of Units.

 

Subject to the terms and conditions of this Agreement, each Investor agrees,
severally and not jointly, to purchase at the Closing, and the Company agrees to
sell and issue to each Investor, the number of Units set forth opposite such
Investor’s name on the Schedule of Investors attached hereto as Schedule A (the
“Schedule of Investors”), at, subject to Section 2.3, a cash purchase price of
$15.26 per unit (the “Per Unit Purchase Price”, and the per Unit purchase price
paid by each Investor hereunder, multiplied by the number of Units purchased by
such Investor hereunder, such Investor’s “Purchase Price”). The Company’s
agreement with each Investor is a separate agreement, and the sale and issuance
of the Units to each Investor is a separate sale and issuance.

 

SECTION 2


CLOSING DATES AND DELIVERY

 

2.1                               Closing.

 

The purchase, sale and issuance of the Units shall take place at one closing
(the “Closing”). The Closing shall take place at the offices of Wilson Sonsini
Goodrich & Rosati, Professional Corporation, 701 Fifth Avenue, Suite 5100,
Seattle, WA 98104-7036, at 10:00 a.m. local time on October 14, 2014, or such
other time and date as the Company and Investors to receive a majority of the
Common Units to be issued pursuant to this Agreement (which, in all cases, shall
include CLNE (as defined below)) shall mutually agree orally or in writing.

 

--------------------------------------------------------------------------------


 

2.2                               Issuance and Delivery.

 

At the Closing, the Company shall update its unit ledger and all other
applicable books and records to reflect the issuance to each Investor of the
number of Units that such Investor is purchasing in the Closing (except solely
for the Units purchased by the CLNE Common Purchase Note (as defined below),
which shall be reflected in the Company’s unit ledger and all other applicable
books and records as provided thereunder), and each Investor shall make its
payment of the purchase price therefor as set forth in the column designated
“Purchase Price” opposite such Investor’s name on the Schedule of Investors, by
(a) if the Investor is Clean Energy, a California corporation (“CLNE”),
(i) cancellation of indebtedness owed under that certain Promissory Note issued
by the Company on September 23, 2014, (ii) a wire transfer, in accordance with
the Company’s instructions, of an amount equal to $18,999,996.04 less the amount
of indebtedness cancelled pursuant to clause (a)(i) above, and (iii) the
issuance of the promissory note in substantially the form of Exhibit B (the
“CLNE Common Purchase Note”) in the aggregate principal amount of
$18,650,300.00, and (b) for all other Investors hereunder, by cancellation of
indebtedness pursuant to the conversion of the Investor Notes (as defined below)
pursuant to Section 2.3. In the event that payment by an Investor is made, in
whole or in part, by cancellation of indebtedness, then such Investor shall
surrender to the Company for cancellation at the Closing any evidence of
indebtedness or shall execute an instrument of cancellation in form and
substance acceptable to the Company.

 

2.3                               Cancellation of Investor Notes.

 

Each of the undersigned Investors holding a Subordinated Convertible Promissory
Note issued by the Company on or after November 25, 2013 in the original
aggregate principal amount of up to $6,180,000 (the “Investor Notes”) hereby
acknowledges and agrees that, at the Closing, the outstanding principal under
such Investor’s Investor Note will be automatically converted, at a price per
Unit equal to 70.0% of the Per Unit Purchase Price, into that number of Units
set forth in the column designated “Number of Units” or “Number of Common Units”
opposite such Investor’s name on the Schedule of Investors and Schedule 5.14
hereto, and the accrued and unpaid interest under such Investor’s Investor Note
will be automatically converted into a warrant, with an exercise price equal to
the Per Unit Purchase Price, to purchase the number of Common Units set forth in
the column designated “Number of Bridge Warrant Common Units” (each, a “Bridge
Warrant”) opposite such Investor’s name on Schedule 5.14 hereto, and as of the
Closing, each such Investor Note will automatically be deemed cancelled and
repaid in full and the Company will no longer owe any obligation to the holder
of any such Investor Note with respect thereto.  Each such Investor shall
surrender to the Company at the Closing for cancellation such Investor’s
Investor Note or shall execute an instrument of cancellation in form and
substance acceptable to the Company with respect thereto.  Upon such surrender
or execution of an instrument of cancellation, the Company shall update its unit
ledger and all other applicable books and records to reflect the issuance of the
Units to each such Investor and deliver the Bridge Warrant to each such
Investor, in each case that such Investor is receiving upon conversion of such
Investor’s Investor Note.

 

2.4                               Use of Proceeds.

 

The Company shall use the proceeds from the sale of Units hereunder for general
working capital purposes, including but not limited to the expansion of the
Company’s business, the purchase

 

2

--------------------------------------------------------------------------------


 

of additional equipment, the repurchase of certain Common Units as contemplated
by Exhibit E to the Right of First Offer and Co-Sale Agreement (as defined
below) and the repayment of the debt obligations as set forth on Schedule 5.9.

 

SECTION 3


REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

A Schedule of Exceptions, attached hereto as Schedule B (the “Schedule of
Exceptions”), shall be delivered to the Investors in connection with the
Closing. Except as set forth on the Schedule of Exceptions, the Company hereby
represents and warrants to the Investors, as of the date hereof and as of the
Closing (except for the representations and warranties that speak as of a
specific date, which shall be made as of such date) as follows:

 

3.1                               Organization, Good Standing and Qualification.

 

The Company is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware. The Company has the
requisite limited liability company power and authority to own and operate its
properties and assets, to carry on its business as presently conducted and as
proposed to be conducted, to execute and deliver this Agreement, the Voting
Agreement (as defined below) and the Right of First Offer and Co-Sale Agreement
(all such agreements collectively, the “Agreements”), to issue and sell the
Units and to perform its obligations pursuant to the Agreements and the
Operating Agreement. The Company is presently qualified to do business as a
foreign corporation in each jurisdiction where the failure to be so qualified
could reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the Company’s condition, assets, properties,
operating results, business or prospects, financially or otherwise, as now
conducted and as proposed to be conducted (a “Material Adverse Effect”).

 

3.2                               Subsidiaries.

 

The Company does not own or control, directly or indirectly, any interest in any
corporation, partnership, limited liability company, association or other
business entity.  The Company is not a participant in any joint venture, general
or limited partnership or similar arrangement.

 

3.3                               Capitalization.

 

After effectiveness of the Operating Agreement and immediately prior to the
Closing, the authorized units representing Membership Rights (as defined in the
Operating Agreement) in the Company (such units referred to herein as
“membership units”) will consist of 5,499,503 Common Units, of which
1,684,186 Common Units are issued and outstanding.  The full capitalization
table of the Company, as of immediately after the Closing, is set forth on
Schedule C hereto.

 

(a)         The outstanding Common Units have been duly authorized and validly
issued in compliance with applicable laws, are fully paid and nonassessable and
were issued in accordance with the registration or qualification provisions of
the Securities Act of 1933, as amended (the “Securities Act”), and any relevant
state securities laws, or pursuant to valid exemptions therefrom.

 

(b)         As of the Closing, the Company has reserved:

 

3

--------------------------------------------------------------------------------


 

(i)             the Units for issuance pursuant to this Agreement;

 

(ii)          216,667 Common Units authorized for issuance to employees,
consultants and directors pursuant to the Company’s 2013 Unit Option Plan (the
“2013 Plan”), under which options to purchase 158,500 Common Units are
outstanding as of the date of this Agreement;

 

(iii)       127,200 Common Units authorized for issuance pursuant to certain
warrants to purchase Common Units of the Company that are outstanding as of the
date of this Agreement (the “Outstanding Warrants”); and

 

(iv)      37,933 Common Units authorized for issuance pursuant to the Bridge
Warrants (as defined below).

 

(c)          The Units, when issued and delivered and paid for in compliance
with the provisions of this Agreement, will be validly issued, fully paid and
nonassessable. The Units will be free of any liens or encumbrances, other than
any liens or encumbrances created by the Investors; provided, however, that the
Units are subject to restrictions on transfer under U.S. state and/or federal
securities laws and as set forth herein, in the Operating Agreement and in the
Right of First Offer and Co-Sale Agreement. Except as set forth in the Operating
Agreement or the Right of First Offer and Co-Sale Agreement, the Units are not
subject to any preemptive rights or rights of first offer.

 

(d)         Except for the rights provided pursuant to the Right of First Offer
and Co-Sale Agreement, the Operating Agreement or as otherwise described in this
Agreement, outstanding options to purchase Common Units pursuant to the 2013
Plan, the Outstanding Warrants and the Bridge Warrants, there are no options,
warrants, other rights (including conversion or preemptive rights) or agreements
to purchase any of the Company’s authorized and unissued membership units.

 

(e)          All outstanding securities of the Company, including, without
limitation, all outstanding membership units of the Company, all membership
units of the Company issuable upon the conversion or exercise of all convertible
or exercisable securities and all other securities that the Company is obligated
to issue, are subject to a one hundred eighty (180) day “market stand-off”
restriction upon an initial public offering of the Company’s securities pursuant
to a registration statement filed with the Securities and Exchange Commission
(“SEC”) pursuant to the Securities Act.

 

(f)           Section 3.3(f) of the Schedule of Exceptions sets forth a complete
list of each security of the Company owned by any officer, director or, in the
Company’s reasonable belief, key employee of the Company, or by any affiliate or
any member of the immediate family of any such individual, together with a
description of the material terms of the vesting provisions and any rights of
first offer and rights of repurchase applicable to each such security.  Except
as may be set forth in Section 3.3(f) of the Schedule of Exceptions, no stock
plan, stock purchase, stock option or other agreement or understanding between
the Company and any holder of any securities or rights exercisable or
convertible for securities provides for acceleration or other changes in the
vesting provisions or other terms of such agreement or understanding as the
result of the occurrence of any event.

 

4

--------------------------------------------------------------------------------


 

3.4                               Authorization.

 

All limited liability company action on the part of the Company and its
managers, officers and members necessary for the authorization, execution,
delivery and performance of the Agreements by the Company, the authorization,
sale, issuance and delivery of the Units, and the performance of all of the
Company’s obligations under the Agreements has been taken or will be taken prior
to the Closing. The Agreements, when executed and delivered by the Company,
shall constitute valid and binding obligations of the Company, enforceable in
accordance with their terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by
rules of law governing specific performance, injunctive relief or other
equitable remedies and by general principles of equity.

 

3.5                               Financial Statements.

 

(a)         The Company has delivered to the Investor (i) the audited balance
sheet, statement of operations and statement of members’ equity (deficit) of the
Company as of and for the period ended December 31, 2013 (including any notes
thereto, the “Audited Financial Statements”) and (ii) the unaudited balance
sheet, statement of operations and statement of members’ equity (deficit) of the
Company as of and for the period ended July 31, 2014 (including any notes
thereto, the “Unaudited Financial Statements” and, together with the Audited
Financial Statements, the “Financial Statements”). The Financial Statements are
correct in all material respects and present fairly the financial condition and
operating results of the Company as of the date(s) and during the period(s)
indicated therein. The Financial Statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
throughout the periods indicated and with each other, except that the Unaudited
Financial Statements do not contain all footnotes required by generally accepted
accounting principles.  Except as set forth in the Financial Statements, the
Company has no material liabilities (contingent or otherwise) other than (A)
liabilities incurred in the ordinary course of business subsequent to, with
respect to the Audited Financial Statements, December 31, 2013, and with respect
to the Unaudited Financial Statements, July 31, 2014, and (B) obligations under
contracts and commitments incurred in the ordinary course of business and not
required under generally accepted accounting principles to be reflected in the
Financial Statements, which, in both cases, individually or in the aggregate,
are not material to the financial condition or operating results of the
Company.  The Company does not have and has not engaged in any off-balance sheet
arrangements or transactions.  Except as disclosed in the Financial Statements,
the Company is not a guarantor or indemnitor of any indebtedness of any other
person, firm or corporation.  The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with generally accepted accounting principles, and the Company’s
accounting firm has not informed the Company in writing that it has any material
questions, challenges or disagreements regarding or pertaining to the Company’s
accounting policies or practices.  The Company has delivered to the Investor
copies of each management letter or other letter, if any, delivered to the
Company by its accounting firm in connection with such Financial Statements.

 

(b)         The Company maintains a system of accounting and internal controls
and procedures as are necessary to provide reasonable assurances that: (i) the
financial records and financial statements are complete and accurate in all
material respects; (ii) transactions are executed

 

5

--------------------------------------------------------------------------------


 

with management’s authorization; (iii) transactions are recorded as necessary to
permit preparation of the financial statements of the Company and to maintain
accountability for the Company’s assets; (iv) access to the Company’s assets is
permitted only in accordance with management’s authorization; (v) accounts,
notes and other receivables and inventory are recorded accurately, and proper
and adequate procedures are implemented to effect the collection thereof on a
current and timely basis; and (vi) material information regarding the operations
of the Company and its financial condition is accumulated and communicated to
the Company’s management, including its principal executive and financial
officers.  There are no significant deficiencies or material weaknesses in the
design or operation of internal controls over financial reporting that could
reasonably be expected to adversely affect the Company’s ability to record,
process, summarize and report financial information, and there is no fraud that
involves any of the managers, officers or members of the Company.  The Company
has delivered to the Investor copies of each management letter or other letter,
if any, delivered to the Company by its accounting firm relating to any review
by such accounting firm of the internal controls of the Company.

 

3.6                               Changes.

 

Except as contemplated by this Agreement (including the Schedule of Exceptions
hereto), since July 31, 2014, there has not been: (a) any change in the assets,
liabilities, financial condition or operating results of the Company from that
reflected in the Financial Statements, except changes in the ordinary course of
business that have not, in the aggregate, had a Material Adverse Effect; (b) any
material change in the contingent obligations of the Company by way of
guarantee, endorsement, indemnity, warranty or otherwise; (c) any damage,
destruction or loss, whether or not covered by insurance, that, individually or
in the aggregate, has resulted in a Material Adverse Effect; (d) any waiver by
the Company of a material right or of a material debt owed to it; (e) any
satisfaction or discharge of any lien, claim or encumbrance or payment of any
obligation by the Company, except in the ordinary course of business and that is
not material to the assets, properties, condition, operating results or business
of the Company (as such business is presently conducted and as it is proposed to
be conducted); (f) any material change or amendment to a material contract or
arrangement by which the Company or any of its assets or properties is bound or
subject; (g) any material change in any compensation arrangement or agreement
with any employee, officer or manager of the Company; (h) any sale, assignment,
license or transfer of any patents, trademarks, copyrights, trade secrets or
other intangible assets (other than (i) the sale or license of the Company’s
products and services in the ordinary course of business, (ii) acquisition of
Off-the-Shelf Software or Public Software, (iii) disclosure or receipt of
confidential information pursuant to non-disclosure agreements in substantially
the forms provided to the Investors and entered into in the ordinary course of
business, or (iv) assignments to the Company pursuant to agreements with
employees, consultants and contractors entered into in the ordinary course of
business); (i) any resignation or termination of employment of any officer or
key employee of the Company; (j) any mortgage, pledge, transfer of a security
interest in, or lien, created by the Company, with respect to any of its
material properties or assets, except liens for taxes not yet due or payable;
(k) any loans or guarantees made by the Company to or for the benefit of its
employees, officers, managers or members holding more than ten percent (10%) of
the voting interests of the Company, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business; (l) any debt, obligation or liability incurred, assumed or guaranteed
by the Company except for those incurred in the ordinary course of the Company’s
business (but not in excess of $50,000 in the aggregate) and in amounts which
would not, individually, reasonably be

 

6

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect; (m) any declaration, setting aside
or payment or other distribution in respect of any of the Company’s membership
units, or any direct or indirect redemption, purchase or other acquisition of
any of such membership units by the Company other than the repurchase of
membership units from employees, officers, managers or consultants pursuant to
agreements approved by the Board of Managers of the Company under which the
Company has the option to repurchase such shares at cost upon the occurrence of
certain events, such as termination of employment or consultancy; (n) any
failure to conduct business in the ordinary course, consistent with the
Company’s past practices; (o) to the best of the Company’s knowledge, any other
event or condition of any character that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; or (p) any
agreement or commitment by the Company to do any of the things described in this
Section 3.6.

 

3.7                               Intellectual Property.

 

(a)         Definitions:

 

(i)             “Off-the-Shelf Software” means any software (including software
provided on a “software as a service” or similar basis) that is made generally
and widely available to the public on a commercial basis and is licensed or
otherwise made available to the Company on a non-exclusive basis under standard
terms and conditions and, in each case, is used by the Company solely for its
internal operations and is nor provided, or included in materials provided, to
its customers.

 

(ii)          “Public Software” means any software that contains, includes,
incorporates, or has instantiated therein, or is derived in any manner (in whole
or in part) from, any software that is distributed as free software, open source
software (e.g., Linux) or similar licensing or distribution models, including
software licensed or distributed under any of the following licenses or
distribution models, or licenses or distribution models similar to any of the
following: (1) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL);
(2) the Artistic License (e.g., PERL); (3) the Mozilla Public License; (4) the
Netscape Public License; (5) the Sun Community Source License (SCSL); (6) the
Sun Industry Standards License (SISL); (7) the BSD License; and (8) the Apache
License.

 

(b)         To the knowledge of the Company, the Company owns or possesses
sufficient legal rights to use all patents, trademarks, service marks, trade
names, domain names, copyrights, trade secrets, licenses, information, processes
and other proprietary rights used in or necessary to the business of the Company
as presently conducted, without any conflict with or infringement of the rights
of others.

 

(c)          Section 3.7(c) of the Schedule of Exceptions contains a complete
list of all of the United States and foreign registered intellectual property
rights that have not expired or been abandoned, including issued patents and
pending patent applications, copyrights, trademarks and domain names owned by
the Company (the “Company Registered IP”).  All of the Company Registered IP is
valid and subsisting and in full force and effect.  There are no outstanding
options, licenses, agreements, claims, encumbrances or shared ownership
arrangements of any kind granted by the Company relating to the Company
Registered IP.

 

7

--------------------------------------------------------------------------------


 

(d)         The Company is not bound by or a party to any written options,
licenses, agreements, claims, encumbrances or shared ownership arrangements of
any kind with respect to the patents, trademarks, service marks, trade names,
domain names, copyrights, trade secrets, licenses, information, processes and
other proprietary rights of any other person or entity, except, in any case, for
(i) standard end-user agreements with respect to Off-the-Shelf Software or
Public Software, (ii) agreements regarding the license to use the Company’s
Customer Portal in connection with the sale of the Company’s products and
services in the ordinary course of business, (iii) agreements with respect to
the disclosure or receipt of confidential information entered into in the
ordinary course of business, and (iv) assignments to the Company of any such
patents, trademarks, service marks, trade names, domain names, copyrights, trade
secrets, licenses, information, processes and other proprietary rights pursuant
to agreements with employees, consultants and contractors entered into in the
ordinary course of business.

 

(e)          The Company has not received any written communications alleging
that the Company has violated or, by conducting its business as proposed would
violate, any of the patents, trademarks, service marks, trade names, domain
names, copyrights or trade secrets or other proprietary rights of any other
person or entity, nor, to the Company’s knowledge, is there any reasonable basis
therefor.

 

(f)           The Company is not obligated to make any payments by way of
royalties, fees or otherwise to any owner of, licensor of or claimant to any
intellectual property or other proprietary rights with respect to the use of
such rights in connection with the conduct of the Company’s business as now
conducted or as proposed to be conducted other than fees or other payments due
pursuant to agreements for Off-the-Shelf Software.

 

(g)          The Company is not aware that any of its officers or other
employees is obligated under (i) any intellectual property or proprietary
information-related terms, conditions or provisions of any contract (including
licenses, covenants or commitments of any nature) or other agreement or (ii) any
judgment, decree or order of any court or administrative agency or any other
restriction relating to intellectual property or proprietary information, in
each case that would interfere with the use of his or her best efforts to
promote the interests of the Company or that would conflict with the Company’s
business as now conducted or that would prevent such officers or other employees
from assigning to the Company inventions conceived or reduced to practice in
connection with services rendered to the Company.  The execution and delivery of
the Agreements will not, to the Company’s knowledge, (x) conflict with or result
in a breach of the intellectual property or proprietary information-related
terms, conditions or provisions of, or constitute a default under, any contract
(including licenses, covenants or commitments of any nature) or other agreement
or (y) conflict with or result in a breach of, or constitute a default under,
any judgment, decree or order of any court or administrative agency or any other
restriction relating to intellectual property or proprietary information, in
each case under which any officer or other employee of the Company is now
obligated.

 

(h)         The Company does not believe it is or will be necessary to utilize
any inventions of any of its employees made prior to or outside the scope of
their employment by the Company except to the extent that the Company can obtain
rights to such inventions pursuant to agreements for Off-the-Shelf Software or
Public Software.

 

8

--------------------------------------------------------------------------------


 

(i)             In the past three years, there has not been any litigation
commenced or threatened in writing against the Company with respect to any of
its intellectual property or other proprietary rights.

 

3.8                               Employee Proprietary Information and
Inventions Agreements.

 

(a)         Each current and former employee and consultant of the Company has
executed, as applicable, (i) an employee proprietary information and inventions
assignment agreement or (ii) an independent contractor agreement containing
proprietary information and inventions assignment provisions in favor of the
Company, in each case in substantially the forms provided to the Investor. 
Except as set forth on Section 3.8 of the Schedule of Exceptions, no such person
has excluded from any such agreement any works or inventions that were made by
such person before their employment or consulting relationship with the Company
and that are relevant to the Company’s business as now conducted or as proposed
to be conducted except to the extent that the Company can obtain rights to such
works or inventions pursuant to agreements for Off-the-Shelf Software or Public
Software.  The Company is not aware that any of its current or former employees
or consultants is in violation thereof.

 

(b)         No third party has claimed in writing, or to the Company’s knowledge
has reason to claim, that any employee or consultant of the Company (i) has
violated or may be violating any of the terms or conditions of such employee’s
or consultant’s employment, non-competition, non-solicitation or non-disclosure
agreement with such third party or (ii) has or may have disclosed or utilized
any trade secret or proprietary information or documentation of such third party
in a manner that violated any confidential relationship which such third party.

 

3.9                               Title to Properties and Assets; Liens.

 

(a)         The Company has good title in and to its tangible personal property
and assets (excluding real property) free and clear of all mortgages, liens,
loans and encumbrances, except for Permitted Liens.  With respect to the
tangible personal property and assets it leases, the Company is in compliance
with such leases in all material respects and holds a valid leasehold interest
free of any liens, claims or encumbrances.  All facilities, machinery,
equipment, fixtures, vehicles and other properties owned, leased or used by the
Company are in good operating condition and repair (subject to ordinary wear and
tear) and are reasonably fit and usable for the purposes for which they are
being used.

 

(b)         Except for Permitted Liens, the Company has good title or a valid
leasehold interest in and to each parcel of real property that it owns or
leases, as applicable, free of any liens, claims or encumbrances.  The Company
has not received any written notice of any material condemnation, rezoning or
taking actions pending, or, to the Company’s knowledge, threatened, with respect
to any parcel of real property owned by the Company.

 

(c)          As used herein, the term “Permitted Liens” means (i) statutory
liens for taxes imposed in the ordinary course of business, which are not yet
delinquent or are being contested in good faith by appropriate proceedings,
(ii) statutory or common law liens or encumbrances to secure landlords, lessors
or renters under leases or rental agreements, (iii) deposits or pledges made in
connection with, or to secure payment of, workers compensation, unemployment
insurance, old age

 

9

--------------------------------------------------------------------------------


 

pension or other social security programs, (iv) statutory or common law liens or
encumbrances in favor of carriers, warehousemen, mechanics and materialmen to
secure claims for labor, materials or supplies and other like liens or
encumbrances, in each case arising in the ordinary course of business for sums
which are not yet delinquent or are being contested in good faith by appropriate
proceedings, (v) liens or encumbrances imposed on the underlying fee interest in
real property leased, subleased or licensed by the Company, solely to the extent
a violation of or default under any such lien or encumbrance would not impact
the Company’s lease, sublease or license of such real property, (vi) any zoning,
land use or other similar governmental restrictions reserving the right of a
governmental authority to control or regulate any Company owned or leased real
property, (vi) restrictions on transfer of securities imposed by applicable
state and federal securities laws, (vii) liens and encumbrances set forth in
Section 3.9 of the Schedule of Exceptions and (viii) such encumbrances and liens
as do not materially impair the Company’s ownership or use of such property or
assets.

 

3.10                        Compliance with Other Instruments.

 

The Company is not in violation of its Certificate of Formation as in effect on
the date hereof or any term of the Operating Agreement, as amended to date, or,
in any material respect, of any term or provision of any mortgage, indebtedness,
indenture, contract, agreement, instrument, judgment, order or decree to which
it is party or by which it is bound.  To the best of the Company’s knowledge,
the Company is not in violation of any federal, state or local statute, rule,
regulation, order or restriction of any domestic or foreign government or any
instrumentality or agency thereof applicable to the Company, the conduct of its
business or its properties.  The execution and delivery of the Agreements by the
Company, the performance by the Company of its obligations pursuant to, and
consummation of the transactions contemplated by, the Agreements (including,
without limitation, the Company’s offer to purchase its units as described on
Exhibit E to the Right of First Offer and Co-Sale Agreement and the consummation
of such offer), and the issuance of the Units, will not (a) result in any
violation of, or conflict with, or constitute, with or without the passage of
time and giving of notice, a default under, or constitute an event that could
entitle any counterparty or other third party to exercise any additional rights
under or result in the acceleration of the maturity of any material indebtedness
of the Company or the performance of any obligation of the Company under, the
Company’s Certificate of Formation or its Operating Agreement or any such
mortgage, indebtedness, indenture, contract, agreement, instrument, judgment
order or decree, (b) result in the violation of, or conflict with, any federal
or state statute, rule or regulation applicable to the Company or its
properties, (c) constitute an event that results in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company, or (d) constitute an event that results in the
suspension, revocation, impairment, forfeiture or nonrenewal of any material
franchise, permit, license, authorization or approval (all such franchises,
permits, licenses, authorizations or approvals, collectively, “Permits”)
applicable to the Company, its business or operations or any of its assets or
properties.

 

3.11                        Litigation.

 

(a)         No actions (including, without limitation, derivative actions),
suits or proceedings are pending or, to the knowledge of the Company, threatened
against the Company at law or in equity in any court or before any other
governmental authority.  The foregoing includes, without limitation, to the
knowledge of the Company, actions, suits or proceedings pending or threatened
(or

 

10

--------------------------------------------------------------------------------


 

any basis therefor known to the Company) involving the prior employment or
consulting relationship of any of the Company’s employees or consultants, their
use in connection with the Company’s business of any information or techniques
allegedly proprietary to any of their former employers, or their obligations
under any agreements with prior employers.  None of the Company nor any of its
managers or officers, in their capacity as such, is a party or subject to the
provisions of any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality, which, in the case of the Company’s
mangers and officers, could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  There is no action, suit or
proceeding by the Company currently pending or that the Company intends to
initiate.

 

(b)         The Company has not admitted in writing its inability to pay its
debts generally as they become due, filed or consented to the filing against it
of a petition in bankruptcy or a petition to take advantage of any insolvency
act, made an assignment for the benefit of creditors, consented to the
appointment of a receiver for itself or for the whole or any substantial part of
its property, or had a petition in bankruptcy filed against it, been adjudicated
a bankrupt or filed a petition or answer seeking reorganization or arrangement
under any bankruptcy laws or any other similar law or statute of the United
States of America or any other jurisdiction.

 

3.12                        Governmental Consents.

 

No consent, approval, order or authorization of or registration, qualification,
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of the Agreements, or the offer, sale or issuance of the Units, or the
consummation of any other transaction contemplated by the Agreements, except
(i) the filing of such notices as may be required under the Securities Act and
(ii) such filings as may be required under applicable state securities laws,
which will be timely filed within the applicable periods therefor.

 

3.13                        Offering.

 

Subject to the accuracy of the Investors’ representations and warranties in
Section 4, the offer, sale and issuance of the Units to be issued in conformity
with the terms of this Agreement, constitute transactions exempt from the
registration requirements of Section 5 of the Securities Act and will not result
in a violation of the qualification or registration requirements of applicable
state securities laws, and neither the Company nor any authorized agent acting
on its behalf will take any action hereafter that would cause the loss of such
exemption.

 

3.14                        Registration and Voting Rights.

 

The Company is presently not under any obligation and has not granted, or agreed
to grant, any rights to register under the Securities Act any of its presently
outstanding securities or any of its securities that may hereafter be issued. To
the Company’s knowledge, except as contemplated in the Voting Agreement, no
member or any other person or entity of the Company has entered into any
agreements with respect to the voting of membership units of the Company.

 

11

--------------------------------------------------------------------------------


 

3.15                        Agreements; Actions.

 

(a)         Except as set forth in Section 3.15(a) of the Schedule of
Exceptions, except for agreements explicitly contemplated hereby and by the
other Agreements, and except for salary, bonus and benefits paid to or stock
option or stock purchase agreements with officers or employees of the Company,
there are no material agreements, understandings or proposed transactions
between the Company and any of its current or former officers, members, managers
or affiliates, or any affiliate thereof.

 

(b)         Except as set forth in Section 3.15(b) of the Schedule of
Exceptions, there are no leases, agreements, commitments, understandings,
instruments, contracts, proposed transactions, judgments, orders, writs or
decrees to which the Company is a party or by which it is bound that (i) may
involve obligations (contingent or otherwise) of, or payments to, the Company in
excess of $250,000 or that set forth rights or obligations material to the
Company or its business that extend for more than six months after the date of
this Agreement, (ii) constitute firm delivery contracts or arrangements,
pursuant to which the Company is obligated to perform thereunder on a firm
commitment rather than an interruptible basis, (iii) constitute fixed price
contracts or arrangements, pursuant to which the Company is obligated to provide
goods or perform services based on a fixed rather than a variable price,
(iv) may involve the transfer or license of any patent, copyright, trade secret
or other proprietary right to or from the Company (other than (A) licenses for
Off-the-Shelf Software or Public Software, (B) agreements regarding the license
to use the Company’s Customer Portal in connection with the sale of the
Company’s products and services in the ordinary course of business,
(C) disclosure or receipt of confidential information pursuant to non-disclosure
agreements in substantially the form provided to the Investors and entered into
in the ordinary course of business, or (D) assignment to the Company pursuant to
agreements with employees, consultants and contractors entered into in the
ordinary course of business), (v) may involve provisions restricting or
affecting the development, manufacture or distribution of the Company’s products
or services, in each case, by the Company, (vi) may involve indemnification by
the Company with respect to infringements of proprietary rights (other than in
connection with the sale or license of the Company’s products and services in
the ordinary course of business), or (vii) may involve agreements not to compete
with any person or entity or not to engage in any particular line of business
(all of the foregoing, collectively, “Material Contracts”).  All of the Material
Contracts are valid, binding and in full force and effect and enforceable by the
Company in accordance with their respective terms, as limited by laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies and by general principles of equity.  The Company is not in
material violation of or default under any Material Contract and, to the
knowledge of the Company, no other party to any of the Material Contracts is in
material violation thereof or default thereunder, except for such violations or
defaults as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.  The Company has made available to the
Investor true, correct and complete copies of each Material Contract.

 

(c)          The Company has not (i) authorized or made any distribution upon or
with respect to any or its membership units, (ii) incurred any outstanding
indebtedness for money borrowed or any other liabilities, (iii) made any loans
or advances to any person, other than ordinary advances for travel expenses, or
(iv) sold, exchanged or otherwise disposed of any of its material assets or
rights, other than the sale of its inventory in the ordinary course of business.

 

12

--------------------------------------------------------------------------------


 

(d)         The Company is not a party to and is not bound by any contract,
agreement or instrument, or subject to any restriction under its Operating
Agreement that, individually or in the aggregate, has or could reasonably be
expected to have a Material Adverse Effect.

 

(e)          Neither the Company nor any member holding more than ten percent
(10%) of the voting interests in the Company has engaged in the past three
(3) months in any discussion (i) with any representative of any corporation or
corporations regarding the consolidation or merger of the Company with or into
any such corporation or corporations, (ii) with any corporation, partnership,
association or other business entity or any individual regarding the sale,
conveyance or disposition of all or substantially all of the assets of the
Company or a transaction or series of related transactions in which more than
fifty percent (50%) of the voting power of the Company is disposed of, or
(iii) regarding any other form of acquisition, liquidation, dissolution or
winding up of the Company.

 

3.16                        Related-Party Transactions.

 

Other than the Investor Notes (as defined below), no current or former employee,
officer manager or member holding more than ten percent (10%) of the voting
interests of the Company or , to the best of the Company’s knowledge, member of
his or her immediate family is indebted to the Company, nor is the Company
indebted (or committed to make loans or extend or guarantee credit) to any of
them other than for accrued salaries, reimbursement for reasonable expenses
incurred on the Company’s behalf or other standard employee benefits.  To the
best of the Company’s knowledge, none of such persons has any direct or indirect
ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation that competes with the Company, except that employees, officers or
managers of the Company and members of their immediate families may own stock in
publicly-traded companies that may compete with the Company to the extent of not
more than five percent (5%) of the issued and outstanding securities of such
companies.  No current or former officer, manager or employee or, to the best of
the Company’s knowledge, no member of the immediate family of any officer,
manager or employee of the Company is directly or indirectly interested in any
material contract with the Company.

 

3.17                        Permits.

 

The Company has all Permits required by law and necessary for the conduct of its
business as now being conducted, the lack of which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and all
such Permits are current and valid.  The Company is not in default in any
material respect under any of such Permits.  The Company has not received any
written notice of proceedings relating to the revocation, suspension or
modification of any such Permit which, if the subject of an unfavorable
decision, ruling or finding, would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

3.18                        Environmental and Safety Laws.

 

To the Company’s knowledge, the Company is not, and at no time has been, in
violation of any applicable statute, law or regulation relating to the
environment or occupational health and safety, where such violation could
reasonably be expected to have a Material Adverse Effect, and to the Company’s
knowledge, no material expenditures are required as of the date hereof in order
to

 

13

--------------------------------------------------------------------------------


 

comply with any such existing statute, law or regulation.  As used herein,
“Environmental Laws” means all applicable federal, state and local laws, rules,
regulations, codes, ordinances, judgments, decrees and the common law governing
or regulating the environment, employee health or safety, including the federal
Clean Air Act, the federal Clean Water Act, the federal Resource Conservation
and Recovery Act, the federal Comprehensive Environmental Response, Compensation
and Liability Act, the federal Toxic Substances Control Act and their state and
local counterparts.  The term “Hazardous Materials” means the existence in any
form of polychlorinated biphenyls, asbestos or asbestos containing materials,
urea formaldehyde foam insulation, oil, gasoline, petroleum, petroleum products
and petroleum-derived substances (other than in vehicles operated in the
ordinary course of business), pesticides and herbicides, and any other chemical,
material or substance regulated by a governmental authority under any
Environmental Laws.  The Company’s operations of its facilities and properties
owned or leased have been in material compliance with the Environmental Laws,
and the Company has not stored, used, disposed of, treated, released or
discharged Hazardous Materials in material violation of Environmental Laws.  The
Company has not received any written notice from any governmental body claiming
any material violation by the Company of any Environmental Law, or requiring the
Company to undertake any material environmental investigation, cleanup or
remedial work to comply with Environmental Laws, and the Company has not
received any written notice claiming that a release of Hazardous Materials has
occurred or existed on, in or under any facility or property owned, leased or
operated currently or in the past by the Company that required remediation by
the Company.  The Company has provided to the Investors copies of any Phase 1 or
Phase 2 Environmental Site Assessment reports relating to the properties of the
Company in its possession.

 

3.19                        Employee Benefit Plans.

 

Section 3.19 of the Schedule of Exceptions sets forth each employee benefit plan
maintained, established or sponsored by the Company, or which the Company
participates in or contributes to, that is subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).  The Company has made all
required contributions and has no liability to any such employee benefit plan,
other than liability for health plan continuation coverage described in Part 6
of Title I(B) of ERISA, and has complied in all material respects with all
applicable laws for any such employee benefit plan.  The Company and its ERISA
Affiliates are not and have not ever maintained or been obligated to contribute
to a Multiple Employer Plan, a Multi-Employer Plan or a Defined Benefit Pension
Plan.  For purposes of this Agreement, (a) “ERISA Affiliate” means, with respect
to any person or entity, any other person or entity that is a member of a
“controlled group of corporations” with, or is under “common control” with, or
is a member of the same “affiliated service group” with such person or entity as
defined in Section 414(b), 414(c), or 414(m) or 414(o) of the Internal Revenue
Code of 1986, as amended (the “Code”), (b) “Multi-Employer Plan” shall have the
meaning set forth in Section 3(37) of ERISA, (c) “Multiple Employer Plan” shall
have the meaning set forth in Section 413 of the Code and (d) “Defined Benefit
Pension Plan” shall have the meaning set forth in Section 3(35) of ERISA.

 

3.20                        Tax Returns, Payments and Elections.

 

The Company has filed all material tax returns and reports as required by law. 
All such returns and reports are true and correct in all material respects.  The
Company has paid all material taxes and other assessments due, except those
contested by it in good faith and that are listed in

 

14

--------------------------------------------------------------------------------


 

Section 3.20 of the Schedule of Exceptions, if any.  The provision for taxes of
the Company as shown in the Financial Statements is adequate for taxes due or
accrued as of the date thereof.  The Company has not made any elections pursuant
to the Code (other than elections that relate solely to methods of accounting,
depreciation or amortization) that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company is
treated as a partnership for federal income tax purposes and has not elected to
be treated other than as a partnership for income tax purposes under the Code. 
The Company has never had any tax deficiency proposed or assessed against it and
has not executed any waiver of any statute of limitations on the assessment or
collection of any tax or governmental charge.  None of the Company’s federal
income tax returns and none of its state income or franchise tax or sales or use
tax returns has ever been audited by governmental authorities.  Since the date
of the Financial Statements, the Company has not incurred any taxes, assessments
or governmental charges other than in the ordinary course of business and the
Company has made adequate provisions on its books of account for all taxes,
assessments and governmental charges with respect to its business, properties
and operations for such period.  The Company has withheld or collected from each
payment made to each of its employees, the amount of all taxes (including, but
not limited to, federal income taxes, Federal Insurance Contribution Act taxes
and Federal Unemployment Tax Act taxes) required to be withheld or collected
therefrom, and has paid the same to the proper tax receiving officers or
authorized depositories.

 

3.21                        Insurance.

 

The Company has in full force and effect (a) fire and casualty insurance
policies, with financially sound and reputable insurers, with extended coverage,
sufficient in amount (subject to reasonable deductibles) to allow it to replace
any of its material tangible properties that might be damaged or destroyed and
in all other respects customary for similarly situated companies, (b) insurance
against other hazards, risks and liabilities to persons and property to the
extent and in the manner customary for similarly situated companies and
(c) directors and officers liability insurance in coverage and amounts customary
for similarly situated companies.

 

3.22                        Company Records.

 

The Company has made available to the Investor true and complete copies of its
Certificate of Formation and Operating Agreement, each as amended to date and as
in full force and effect as of the date hereof.  The minute books of the Company
provided or made available to the Investor contain a complete summary of all
meetings and written consents of the Board of Managers and the members of the
Company since the time of the Company’s formation and reflect all transactions
referred to in such minutes or written consents accurately in all material
respects.

 

3.23                        Labor Agreements and Actions; Employee Compensation.

 

(a)         The Company is not and has never been bound by or subject to (and
none of its assets or properties is bound by or subject to) any written or oral,
express or implied, contract, commitment or arrangement with any labor union or
other collective bargaining representative, and no labor union or other
collective bargaining representative has requested or, to the best of the
Company’s knowledge, has sought to represent any of the employees,
representatives or agents of the Company.  There is no pending, or to the best
of the Company’s knowledge, threatened (i) strike or other labor dispute
involving the Company, (ii) material charge, grievance proceeding or other

 

15

--------------------------------------------------------------------------------


 

claim against or affecting the Company relating to the alleged violation of any
law pertaining to labor relations or employment matters, including any charge or
complaint filed by an employee or union with the National Labor Relations Board,
the Equal Employment Opportunity Commission or any comparable Governmental
Authority, (iii) employee or union organizational activity or other labor or
employment dispute against or affecting the Company, or (iv) application for
certification of a collective bargaining agent.

 

(b)         Except as set forth on the Schedule of Exceptions, the Company is
not a party to or bound by any currently effective employment contract, deferred
compensation agreement, bonus plan, incentive plan, profit sharing plan,
retirement agreement or other employee compensation agreement.  The Company does
not have a present intention to terminate the employment of any of its officers
or other key employees, and the Company, to the best of its knowledge, does not
know of the impending resignation or termination of employment of any such
officer or key employee.  The employment of each officer and employee of the
Company is terminable at the will of the Company and at the will of the officer
or employee, without advance notice by the Company or the officer and employee
and without any obligation by the Company for payment of compensation or
damages.  The Company has paid in full to all of its current and former officers
and other employees all wages, salaries, commissions, bonuses and other
compensation due to such officers and other employees and there are no severance
payments which are or could become payable by the Company to any such officer or
employee under the terms of any oral or written agreement or commitment or any
applicable law, custom, trade or practice.

 

(c)          To the best of its knowledge, the Company has at all times complied
in all material respects with all applicable state and federal laws related to
employment and employment practices, including, without limitation, all
applicable laws regarding wages and hours, the collection and payment of
withholding and/or social security taxes, employment documentation, equal
employment opportunities, fair employment practices, plant closings and mass
layoffs, sexual harassment, discrimination based on sex, race, disability,
health status, pregnancy, religion, national origin, age or other tortious
conduct, workers’ compensation, family and medical leave, the Immigration Reform
and Control Act, and occupational safety and health requirements, and the
Company has not engaged in any unfair labor practice.  The Company is not, nor
has it ever been, liable for the payment of any compensation, damages, taxes,
fines, penalties or other amounts, however designated, for failure to comply
with any of the foregoing.  The Company is and has at all times been in
compliance in all material respects with its obligations under the Worker
Adjustment and Retraining Notification Act, as applicable, and similar
applicable laws, and all other notification and bargaining obligations arising
under any applicable agreement, statute, or otherwise.

 

(d)         All persons that are performing or have performed services for the
Company and are classified by the Company as non-employees, including, without
limitation, independent contractors, consultants, or otherwise, do satisfy and
have satisfied the requirements of applicable law to be so classified, and the
Company has fully and accurately reported its compensation on Internal Revenue
Service Forms 1099 when required to do so.  The Company has no direct or
indirect liability, whether absolute or contingent, with respect to any
misclassification of any person as an independent contractor rather than as an
employee or vice versa, or with respect to any employee leased from another
employer.

 

16

--------------------------------------------------------------------------------


 

3.24                        Section 83(b) Elections.

 

To the best of the Company’s knowledge, all individuals who have purchased
unvested membership units of the Company have timely filed elections under
Section 83(b) of the Code and any analogous provisions of applicable state tax
laws.

 

3.25                        Investment Company.

 

The Company is not an “investment company” or a company “controlled” by an
“investment company,” within the meanings of the Investment Company Act of 1940,
as amended.

 

3.26                        Real Property Holding Company.

 

The Company is not a “real property holding company” within the meaning of
Section 897 of the Code.

 

3.27                        No “Bad Actor” Disqualification.

 

The Company has exercised reasonable care, in accordance with SEC rules and
guidance, to determine whether any Covered Person (as defined below) is subject
to any of the “bad actor” disqualifications described in
Rule 506(d)(1)(i) through (viii) under the Securities Act (“Disqualification
Events”).  To the Company’s knowledge, no Covered Person is subject to a
Disqualification Event, except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3) under the Securities Act.  The Company has complied, to
the extent applicable, with any disclosure obligations under Rule 506(e) under
the Securities Act.  “Covered Persons” are those persons specified in
Rule 506(d)(1) under the Securities Act, including the Company; any predecessor
or affiliate of the Company; any director, executive officer, other officer
participating in the offering, general partner or managing member of the
Company; any beneficial owner of 20% or more of the Company’s outstanding voting
equity securities, calculated on the basis of voting power; any promoter (as
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of the sale of the Units; and any person that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Units (a “Solicitor”), any general
partner or managing member of any Solicitor, and any director, executive officer
or other officer participating in the offering of any Solicitor or general
partner or managing member of any such Solicitor.

 

3.28                        Anti-Corruption.

 

Neither the Company nor, to the Company’s knowledge, any agent or other person
acting on behalf of the Company has: (a) directly or indirectly, used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (b) made any unlawful 
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds,
(c) failed to disclose fully any material contribution made by the Company (or
made by any person acting on its behalf of which the Company is aware) which is
in violation of law or (d) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended or any other applicable
anti-corruption or anti-bribery law.

 

17

--------------------------------------------------------------------------------


 

3.29                        Money Laundering Laws.

 

The operations of the Company are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar applicable rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, “Money Laundering Laws”) and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to any Money Laundering Laws is pending or,
to the best of the Company’s knowledge, threatened.

 

3.30                        OFAC.

 

Neither the Company nor any of its officers or managers, nor, to the best of the
Company’s knowledge, any of its employees, consultants, agents or affiliates is
or has been the subject or target of any sanctions or trade embargoes
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

 

3.31                        Brokers or Finders.

 

Other than Raymond James & Associates (“Raymond James”), the Company has not
engaged any brokers, finders or agents.  Other than the Company’s payment
obligation to Raymond James if the Closing occurs, the Company has not incurred,
and will not incur, directly or indirectly, as a result of any action taken by
the Company, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with the Agreements, the offer, sale and
issuance of the Units or any of the other transactions contemplated hereby and
thereby.

 

3.32                        Disclosure.

 

The Company has fully provided the Investor with all the information that the
Investor has requested for deciding whether to purchase the Units. None of the
Agreements, nor any other statements or certificates made or delivered in
connection herewith or therewith contains any untrue statement of a material
fact or, to the best of the Company’s knowledge, omits to state a material fact
necessary to make the statements herein or therein not misleading, in light of
the circumstances in which they were made.  With respect to any projections of
its future operations provided to the Investor by the Company, the Company
represents that such projections were prepared in good faith and that the
Company believes there is a reasonable basis for such projections.

 

3.33                        Customers and Suppliers.

 

Section 3.33 of the Schedule of Exceptions sets forth the ten (10) largest
customers of the Company by revenue and the ten (10) largest suppliers of the
Company by expense, in each case for the twelve (12) month period ended on
December 31, 2013 and the seven (7) month period ended July 31, 2014 (each, a
“Material Customer” or “Material Supplier” as applicable).  No Material Customer
or Material Supplier has terminated or adversely changed its relationship with
the Company, and, to the best of the Company’s knowledge, no Material Customer
or Material Supplier intends to terminate or adversely change such
relationship.  The Company has not granted any credit, rebate, trade-in, free
return or other sales terms to customers or others which materially differ

 

18

--------------------------------------------------------------------------------


 

from terms granted in the ordinary course of business consistent with past
practice.  There are no currently pending or threatened disputes between the
Company and any of its customers or suppliers that (i) could reasonably be
expected to adversely affect the relationship between the Company and any
Material Customer or Material Supplier or (ii) could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

3.34                        Regulatory Matters.

 

(a)         The Company is not a “natural-gas company” as such term is defined
in the Natural Gas Act of 1938 as amended and codified at 15 U.S.C. §717 et seq.
(“Natural Gas Act”).  The Investor shall not, solely by virtue of the execution
and delivery of the Agreements, the purchase of the Units, the consummation of
the transactions contemplated by the Agreements, and the performance of
obligations under the Agreements, be or become subject to regulation as a
“natural-gas company” as such term is defined in the Natural Gas Act.

 

(b)         The Company is not a “gas utility company,” a “holding company”, a
“natural gas company,” a “public-utility company,” an “affiliate” or a
“subsidiary company” as such terms are defined under the Public Utility Holding
Company Act of 2005 and the Federal Energy Regulatory Commission’s implementing
regulations at 18 C.F.R. §366 (“PUHCA 2005”).  The Investor shall not, solely by
virtue of the execution and delivery of the Agreements, the purchase of the
Units, the consummation of the transactions contemplated by the Agreements and
the performance of obligations under the Agreements, be or become subject to
regulation under PUHCA 2005.

 

(c)          The Company does not own, lease or operate a “natural gas
facility,” a “natural gas transmission line,” a “manufactured-gas facility,” a
“storage facility” or any structure incident to any of the above as such terms
are defined in 30 V.S.A. §248.  The Company is regulated under Vermont law as
provided in the State of Vermont Public Service Board Declaratory Ruling re:
Regulatory Status of NG Advantage LLC, Docket No. 7866 (Oct. 10, 2012).  To the
knowledge of the Company, the Company is not a “gas corporation” as such term is
defined in New York Public Service Law §2(11).  The Company does not own, lease
or operate “gas plant” as such term is defined in New York Public Service Law
§2(10).  The Company is not subject to rate or financial and organizational
regulation as a utility under the laws of the State of Vermont (except as
expressly set forth above), the State of New York, the State of New Hampshire,
the Commonwealth of Massachusetts or, to the Company’s knowledge, any other U.S.
state or local jurisdiction.  The Investor shall not, solely by virtue of the
execution and delivery of the Agreements, the purchase of the Units, the
consummation of the transactions contemplated by the Agreements and the
performance of obligations under the Agreements, be or become subject to rate or
financial and organizational regulation as a utility under the laws of the State
of Vermont, the State of New York, the State of New Hampshire, the Commonwealth
of Massachusetts or, to the Company’s knowledge, any other U.S. state or local
jurisdiction.

 

19

--------------------------------------------------------------------------------


 

SECTION 4

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

Each Investor hereby, severally and not jointly, represents and warrants to the
Company, as of the date hereof and as of the Closing (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date) as follows:

 

4.1                               No Registration.

 

The Investor understands that the sale and issuance of the Units have not been,
and will not be, registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Investor’s representations as
expressed herein or otherwise made pursuant hereto.

 

4.2                               Investment Intent.

 

The Investor is acquiring the Units for investment for its own account, not as a
nominee or agent, and not with the view to, or for resale in connection with,
any distribution thereof, and the Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same. The Investor
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person or entity to sell, transfer or grant participation
to such person or entity or to any third person or entity with respect to any of
the Units.

 

4.3                               Investment Experience.

 

The Investor has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to the Company and
acknowledges that the Investor can protect its own interests. The Investor has
such knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of its investment in the Company.

 

4.4                               Speculative Nature of Investment.

 

The Investor understands and acknowledges that the Company has a limited
financial and operating history and that an investment in the Company is highly
speculative and involves substantial risks. The Investor can bear the economic
risk of the Investor’s investment and is able, without impairing the Investor’s
financial condition, to hold the Units for an indefinite period of time and to
suffer a complete loss of the Investor’s investment.

 

4.5                               Accredited Investor.

 

The Investor is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D promulgated by the SEC under the Securities Act and shall submit to
the Company such further assurances of such status as may be reasonably
requested by the Company.

 

20

--------------------------------------------------------------------------------


 

4.6                               Residency.

 

The residency of the Investor (or, in the case of a partnership or corporation,
such entity’s principal place of business) is correctly set forth on the
Schedule of Investors.

 

4.7                               Rule 144.

 

The Investor acknowledges that the Units must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available. The Investor is aware of the provisions of Rule 144
promulgated under the Securities Act which permit resale of securities purchased
in a private placement subject to the satisfaction of certain conditions, which
may include, among other things, the availability of certain current public
information about the Company; the resale occurring not less than a specified
period after a party has purchased and paid for the security to be sold; the
number of securities being sold during any three-month period not exceeding
specified limitations; the sale being effected through a “brokers’ transaction,”
a transaction directly with a “market maker” or a “riskless principal
transaction” (as those terms are defined in the Securities Act or the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder); and the filing of a Form 144 notice, if applicable. The Investor
understands that the current public information about the Company referred to
above is not now available and the Company has no present plans to make such
information available. The Investor acknowledges and understands that the
Company may not be satisfying the current public information requirement of
Rule 144 at the time the Investor wishes to sell the Units, and that, in such
event, the Investor may be precluded from selling such securities under
Rule 144, even if the other applicable requirements of Rule 144 have been
satisfied. The Investor acknowledges that, in the event the applicable
requirements of Rule 144 are not met, registration under the Securities Act or
an exemption from registration will be required for any disposition of the
Units. The Investor understands that, although Rule 144 is not exclusive, the
Securities and Exchange Commission has expressed its opinion that persons
proposing to sell restricted securities received in a private offering other
than in a registered offering or pursuant to Rule 144 will have a substantial
burden of proof in establishing that an exemption from registration is available
for such offers or sales and that such persons and the brokers who participate
in the transactions do so at their own risk.

 

4.8                               No Public Market.

 

The Investor understands and acknowledges that no public market now exists for
any of the securities issued by the Company and that the Company has made no
assurances that a public market will ever exist for the Company’s securities.

 

4.9                               Authorization.

 

(a)         The Investor has all requisite power and authority to execute and
deliver the Agreements, to purchase the Units hereunder and to carry out and
perform its obligations under the terms of the Agreements. All action on the
part of the Investor necessary for the authorization, execution, delivery and
performance of the Agreements, and the performance of all of the Investor’s
obligations under the Agreements, has been taken or will be taken prior to the
Closing.

 

(b)         The Agreements, when executed and delivered by the Investor, will
constitute valid and legally binding obligations of the Investor, enforceable in
accordance with their terms

 

21

--------------------------------------------------------------------------------


 

except: (i)  as limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies or by general principles of equity.

 

(c)          No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Investor in connection with the execution and
delivery of the Agreements by the Investor or the performance of the Investor’s
obligations hereunder or thereunder.

 

4.10                        Brokers or Finders.

 

The Investor has not engaged any brokers, finders or agents, and the Investor
has not incurred, and will not incur, directly or indirectly, as a result of any
action taken by the Investor, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with the Agreements.

 

4.11                        Tax Advisors.

 

The Investor has reviewed with its own tax advisors the U.S. federal, state,
local and foreign tax consequences of acquiring, owning and holding the Units.
With respect to such matters, the Investor relies solely on such advisors and
not on any statements or representations of the Company or any of its agents,
written or oral. The Investor understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of acquiring,
owning and holding the Units.  Notwithstanding any potential contrary
interpretation, nothing in this Section 4.11 shall affect any of the Company’s
representations and warranties regarding tax matters set forth herein and the
Company’s indemnification obligations set forth in Section 7.7.

 

4.12                        Legends.

 

The Investor understands and agrees that the certificates evidencing the Units,
or any other securities issued in respect of the Units upon any unit split, unit
dividend, recapitalization, merger, consolidation or similar event, shall bear
the following legend (in addition to any legend required by the Agreements or
under applicable state securities laws):

 

“THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAWS OF ANY STATE, AND SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT AND/OR
APPLICABLE STATE SECURITIES LAWS, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL OR OTHER EVIDENCE, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED, OR UNLESS SOLD PURSUANT TO RULE
144 OF SUCH ACT.”

 

22

--------------------------------------------------------------------------------


 

SECTION 5

 

CONDITIONS TO INVESTORS’ OBLIGATIONS TO CLOSE

 

Each Investor’s obligation to purchase the Units at the Closing is subject to
the fulfillment on or before the Closing of each of the following conditions,
unless waived by the applicable Investor purchasing the Units in the Closing:

 

5.1                               Representations and Warranties.

 

Except as set forth in or modified by the Schedule of Exceptions, the
representations and warranties made by the Company in Section 3 shall be true
and correct as of the date of the Closing with the same force and effect as
though such representations and warranties had been made as of such date.

 

5.2                               Covenants.

 

The Company shall have performed or complied with all covenants, agreements and
conditions contained in this Agreement to be performed or complied with by the
Company on or prior to the Closing.

 

5.3                               Blue Sky.

 

The Company shall have obtained all necessary Blue Sky law permits and
qualifications, or have the availability of exemptions therefrom, required by
any state for the offer and sale of the Units.

 

5.4                               Operating Agreement.

 

The Operating Agreement shall have been duly authorized, executed and delivered
by the members holding sufficient membership units to make such agreement
effective.

 

5.5                               Voting Agreement.

 

The Company, the Founders, and the Investors holding sufficient membership units
to make such agreement effective (each such term as described in the amended and
restated voting agreement in substantially the form of Exhibit C (the “Voting
Agreement”)) shall have executed and delivered the Voting Agreement.

 

5.6                               Right of First Offer and Co-Sale Agreement.

 

The Company, the Founders and the Investors holding sufficient membership units
to make such agreement effective (each such term as described in the amended and
restated right of first offer and co-sale agreement in substantially the form of
Exhibit D (the “Right of First Offer and Co-Sale Agreement”)) shall have
executed and delivered the Right of First Offer and Co-Sale Agreement.

 

23

--------------------------------------------------------------------------------


 

5.7                               Closing Deliverables.

 

The Company shall have delivered to counsel to the Investors (or their
respective counsel, if any) the following:

 

(a)         a certificate executed by the Chief Executive Officer of the Company
on behalf of the Company, in substantially the form of Exhibit E, certifying to
the satisfaction of the conditions to closing listed in Sections 5.1 and 5.2.

 

(b)         a certificate executed by the Secretary of the Company on behalf of
the Company, in substantially the form of Exhibit F, certifying to the accuracy
and completeness of the Company’s Certificate of Formation, Operating Agreement,
resolutions adopted by the Board of Managers approving the Agreements and the
transactions contemplated thereby, and the incumbency of all officers of the
Company signatory to any of the Agreements or any other documents referenced
therein.

 

(c)          a certificate of the Secretary of State of the State of Delaware
dated as of a date within five days of the date of the Closing, with respect to
the good standing of the Company.

 

5.8                               Indemnification Agreement.

 

The Company shall enter into an indemnification agreement with each CLNE Manager
(as defined in the Operating Agreement) and the CLNE Designated Manager (as
defined in the Operating Agreement) in substantially the form attached hereto as
Exhibit G.

 

5.9                               Payoff Letters.

 

The Company shall have obtained releases and payoff letters for the items of
indebtedness set forth on Schedule 5.9, each in a form reasonably satisfactory
to the Investors and the effectiveness of which shall be contingent upon the
payment in full of the payoff amounts set forth therein.  The Company shall pay
all such payoff amounts in full upon the Company’s receipt of the proceeds from
the issuance and sale of Units hereunder.

 

5.10                        Legal Opinion.

 

As of the Closing, each of the Investors shall have received an opinion of
Wilson Sonsini Goodrich & Rosati, counsel for the Company, dated as of the date
of the Closing and addressed to the Investors, in substantially the form
attached hereto as Exhibit H.

 

5.11                        Milton Purchase Agreement.

 

The Company and the Investor shall have executed and delivered the purchase
agreement (in substantially the form of Exhibit I, the “Milton Purchase
Agreement”) for the compressor station located in Milton, Vermont.

 

24

--------------------------------------------------------------------------------


 

5.12                        Permits, Qualifications and Consents.

 

All permits, authorizations, approvals or consents of, or filings with or
notices to, any federal, state or local governmental authority or regulatory
body of the United States or any other third party that are required in
connection with the lawful issuance and sale of the securities pursuant to this
Agreement, including, without limitation, those from the parties listed on
Schedule 5.12, shall be duly obtained or made and shall be effective as of the
Closing, except solely for those which are to be obtained or made after the
Closing, all of which shall be obtained or made by the Company by the applicable
deadlines therefor.

 

5.13                        Proceedings and Documents.

 

All limited liability company and other proceedings in connection with the
transactions contemplated at the Closing and all documents incident thereto
shall be reasonably satisfactory in form and substance to the Investor and its
counsel, and the Investor and its counsel shall have received all such
counterpart original and certified or other copies of such other documents as
any of them may reasonably request.

 

5.14                        Conversion and Cancellation of Series A Preferred
Units and Investor Notes.

 

All outstanding membership units of any class or series other than Common Units
(and excluding the outstanding options and warrants convertible into Common
Units set forth in Sections 3.3(b)(ii), 3.3(b)(iii) and 3.3(b)(iv)), including
without limitation the Series A Preferred Units, shall have been converted into
that number of the Company’s Common Units set forth on Schedule 5.14 in the
column designated “Number of Common Units” opposite the name of each holder of
such membership units, and as of the Closing and as a result of such conversion,
all such membership units will be deemed cancelled in all respects and the
holders of such membership units shall no longer be entitled to any rights,
preferences or privileges as a result of or deriving from such membership units
except solely for the right to receive the Common Units into which such
membership interests shall convert.  Substantially simultaneously with the
Closing, the aggregate outstanding principal amount and all accrued and unpaid
interest under all Investor Notes shall have been converted into (a) with
respect to the outstanding principal amount under each Investor Note, that
number of Units set forth in the column designated “Number of Units” or “Number
of Common Units” opposite the name of each holder of any such Investor Note on
the Schedule of Investors and Schedule 5.14 hereto, and (b) with respect to the
accrued and unpaid interest under each Investor Note, a Bridge Warrant to
purchase the number of Common Units set forth in the column designated “Number
of Bridge Warrant Common Units” opposite the name of each holder of any such
Investor Note on Schedule 5.14, and as of the Closing and as a result of such
conversions, all Investor Notes shall be deemed fully repaid and cancelled in
all respects and the Company will no longer owe any obligation to such holder of
an Investor Note with respect thereto.

 

5.15                        Waiver of Rights.

 

At or prior to the Closing, the Company and all then-current members of the
Company shall have waived any rights of first offer, preemptive rights or any
other rights in connection with the issuance of the Units hereunder.

 

25

--------------------------------------------------------------------------------


 

5.16                        Termination of Investors’ Rights Agreement.

 

Effective as of and contingent upon the Closing, that certain Investors’ Rights
Agreement, dated as of March 6, 2013, by and among the Company and the persons
and entities listed on Exhibit A thereto, shall have been terminated in full
and, from and after the Closing, such agreement shall have no further force or
effect.

 

SECTION 6
CONDITIONS TO COMPANY’S OBLIGATION TO CLOSE

 

The Company’s obligation to sell and issue the Units at the Closing is subject
to the fulfillment on or before the Closing of the following conditions, unless
waived by the Company:

 

6.1                               Representations and Warranties.

 

The representations and warranties made by the Investors in Section 4 shall be
true and correct when made and shall be true and correct as of the date of the
Closing with the same force and effect as though such representations and
warranties had been made as of such date.

 

6.2                               Covenants.

 

The Investors shall have performed or complied with all covenants, agreements
and conditions contained in the Agreements to be performed or complied with by
the Investors on or prior to the date of the Closing.

 

6.3                               Compliance with Securities Laws.

 

The Company shall be satisfied that the offer and sale of the Units shall be
qualified or exempt from registration or qualification under all applicable
federal and state securities laws (including receipt by the Company of all
necessary blue sky law permits and qualifications required by any state, if
any).

 

6.4                               Operating Agreement.

 

The Operating Agreement shall have been duly authorized, executed and delivered
by the members holding sufficient membership units to make such agreement
effective.

 

6.5                               CLNE Common Purchase Note.

 

CLNE shall have delivered the executed CLNE Common Purchase Note.

 

6.6                               Voting Agreement.

 

The Company, the Founders and the Investors holding sufficient membership units
to make such agreement effective (each such term as described in the Voting
Agreement) shall have executed and delivered the Voting Agreement.

 

26

--------------------------------------------------------------------------------


 

6.7          Right of First Offer and Co-Sale Agreement.

 

The Company, the Founders and the Investors holding sufficient membership units
to make such agreement effective (each such term as described in the Right of
First Offer and Co-Sale Agreement) shall have executed and delivered the Right
of First Offer and Co-Sale Agreement.

 

6.8          Accredited Investor Questionnaire.

 

Each Investor shall have executed an investor suitability questionnaire in form
acceptable to the Company.

 

SECTION 7

 

MISCELLANEOUS

 

7.1          Election of CLNE Managers.

 

Promptly following the Closing, and in no event more than one (1) business day
after the Closing, CLNE shall elect the CLNE Managers (as defined in the
Operating Agreement), in accordance with the Operating Agreement.

 

7.2          Amendment.

 

Except as expressly provided herein, neither this Agreement nor any term hereof
may be amended or waived other than by a written instrument referencing this
Agreement and signed by (i) the Company and (ii) Investors holding a majority of
the Common Units issued pursuant to this Agreement (which, in all cases, shall
include CLNE); provided, however, that if any amendment or waiver operates in a
manner that treats any Investor different from other Investors, the consent of
such Investor shall also be required for such amendment or waiver. Any such
amendment or waiver effected in accordance with this Section 7.2 shall be
binding upon each holder of any securities purchased under this Agreement at the
time outstanding (including securities into which such securities have been
converted or exchanged or for which such securities have been exercised) and
each future holder of all such securities.  Each Investor acknowledges that by
the operation of this Section 7.2, the holders of a majority of the Units issued
pursuant to this Agreement and then outstanding will have the right and power to
diminish or eliminate all rights of such Investor under this Agreement.

 

7.3          Notices.

 

All notices and other communications required or permitted hereunder shall be in
writing and shall be mailed by registered or certified mail, postage prepaid,
sent by electronic mail or otherwise delivered by hand, messenger or courier
service addressed:

 

(a)   if to an Investor, to the Investor’s address or electronic mail address as
shown in the Company’s records, as may be updated in accordance with this
Section 7.3 and, with respect to CLNE, with a copy (which shall not constitute
notice) to Steven G. Rowles, Morrison & Foerster LLP, 12531 High Bluff Drive,
Suite 100, San Diego, California 92130;

 

27

--------------------------------------------------------------------------------


 

(b)   if to any other holder of any Units, to such address or electronic mail
address as shown in the Company’s records, or, until any such holder so
furnishes an address or electronic mail address to the Company, then to the
address or electronic mail address of the last holder of such Units for which
the Company has contact information in its records; or

 

(c)   if to the Company, to the attention of the Chief Executive Officer or
General Counsel of the Company at 480 Hercules Drive, Colchester, Vermont 05446,
tevslin@ngadvantage.com (email address), or at such other current address as the
Company shall have furnished to the Investors in accordance with this
Section 7.3, with a copy (which shall not constitute notice) to Michael
Nordtvedt, Wilson Sonsini Goodrich & Rosati, P.C., 701 Fifth Avenue, Suite 5100,
Seattle, Washington 98104-7036.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via electronic
mail, when directed to the relevant electronic mail address, if sent during
normal business hours of the recipient, or if not sent during normal business
hours of the recipient, then on the recipient’s next business day.

 

7.4          Governing Law.

 

This Agreement shall be governed in all respects by the internal laws of the
State of Delaware as applied to agreements entered into among Delaware residents
to be performed entirely within Delaware, without regard to principles of
conflicts of law.

 

7.5          Brokers or Finders.

 

The Company shall indemnify and hold harmless the Investor from any liability
for any commission or compensation in the nature of a brokerage or finder’s fee
or agent’s commission (and the costs and expenses of defending against such
liability or asserted liability) for which the Investor or any of its officers,
directors, employees, stockholders, agents or other representatives is
responsible to the extent such liability is attributable to any inaccuracy or
breach of the representations and warranties contained in Section 3.31, and the
Investor agrees to indemnify and hold harmless the Company from any liability
for any commission or compensation in the nature of a brokerage or finder’s fee
or agent’s commission (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
managers, employees, members, agents or other representatives is responsible to
the extent such liability is attributable to any inaccuracy or breach of the
representations and warranties contained in Section 4.10.

 

7.6          Expenses.

 

The Company and the Investors shall each pay their own expenses in connection
with the transactions contemplated by this Agreement.

 

28

--------------------------------------------------------------------------------


 

7.7          Survival; Indemnification.

 

(a)   The representations, warranties, covenants and agreements made in this
Agreement shall survive the execution and delivery of the Agreements and the
Closing and shall in no way be effected by any investigation made by or on
behalf of any party hereto for two (2) years from the date of the Closing.

 

(b)   The Company shall indemnify and hold harmless the Investor and each of its
directors, officers, stockholders, affiliates, agents and representatives from
and against and in respect of any and all actions, causes of action, suits,
proceedings, claims, appeals, demands, assessments, judgment, losses, damages,
liabilities, interest, fines, penalties, costs and expenses (including, without
limitation, attorneys’ fees and disbursements incurred in connection therewith
and in seeking indemnification therefor, and any amounts or expenses required to
be paid or incurred in connection therewith), resulting from, arising out of, or
imposed upon or incurred by any person to be indemnified hereunder by reason of
any breach of any representation, warranty, covenant or agreement of the Company
made in this Agreement, any of the other Agreements, or any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto or thereto
or in connection with the transactions contemplated hereby or thereby.

 

7.8          Successors and Assigns.

 

This Agreement, and any and all rights, duties and obligations hereunder, shall
not be assigned, transferred, delegated or sublicensed by any Investor without
the prior written consent of the Company, except for any such assignment,
transfer, delegation or sublicense by any Investor to any of its Permitted
Transferees (as defined in the Operating Agreement). Any attempt by an Investor
without such permission to assign, transfer, delegate or sublicense any rights,
duties or obligations that arise under this Agreement shall be void. Subject to
the foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.  Nothing in
this Agreement, express or implied, is intended to  confer upon any party other
than the parties hereto or their respective successors, assigns, heirs,
executors and administrators any rights, remedies, obligations or liabilities
under or by reason of this Agreement, except as expressly provided in this
Agreement.

 

7.9          Entire Agreement.

 

This Agreement, including the exhibits attached hereto and the other documents
referred to herein, constitutes the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof. No party
shall be liable or bound to any other party in any manner with regard to the
subjects hereof or thereof by any warranties, representations or covenants
except as specifically set forth herein or therein.

 

7.10        No Waiver.

 

Except as expressly provided herein, no delay or omission to exercise any right,
power or remedy accruing to any party to this Agreement upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy of such non-defaulting party, nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in

 

29

--------------------------------------------------------------------------------


 

any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.

 

7.11        Remedies.

 

In addition to being entitled to exercise all rights provided herein or granted
by applicable law, each party hereto acknowledges and agrees that monetary
damages may not adequately compensate an injured party for the breach of this
Agreement by any other party, that this Agreement shall be specifically
enforceable, and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order.
Further, each party waives any claim or defense that there is an adequate remedy
at law for any such breach or threatened breach hereunder.  All remedies, either
under this Agreement or by applicable law or otherwise afforded to any party to
this Agreement, shall be cumulative and not alternative and a party’s exercise
of any such remedy will not constitute a waiver of such party’s right to assert
any other legal remedy available to it.

 

7.12        Severability.

 

If any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, portions of such
provision, or such provision in its entirety, to the extent necessary, shall be
severed from this Agreement, and such court will replace such illegal, void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the greatest extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

 

7.13        Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.

 

7.14        Telecopy Execution and Delivery.

 

A facsimile, telecopy or other reproduction of this Agreement may be executed by
one or more parties hereto and delivered by such party by facsimile or any
similar electronic transmission device pursuant to which the signature of or on
behalf of such party can be seen. Such execution and delivery shall be
considered valid, binding and effective for all purposes. At the request of any
party hereto, all parties hereto agree to execute and deliver an original of
this Agreement as well as any facsimile, telecopy or other reproduction hereof.

 

30

--------------------------------------------------------------------------------


 

7.15        Jurisdiction; Venue.

 

Each of the parties hereto hereby submits and consents irrevocably to the
exclusive jurisdiction of the courts of the State of Delaware and the United
States District Court for the District of Delaware for the interpretation and
enforcement of the provisions of this Agreement. Each of the parties hereto also
agrees that the jurisdiction over the person of such parties and the subject
matter of such dispute shall be effected by the mailing of process or other
papers in connection with any such action in the manner provided for in
Section 7.3 or in such other manner as may be lawful, and that service in such
manner shall constitute valid and sufficient service of process.

 

7.16        Titles and Subtitles.

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.  All
references in this Agreement to sections, paragraphs and exhibits shall, unless
otherwise provided, refer to sections and paragraphs hereof and exhibits
attached hereto.

 

7.17        Further Assurances.

 

Each party hereto agrees to execute and deliver, by the proper exercise of its
corporate, limited liability company, partnership or other powers, all such
other and additional instruments and documents and do all such other acts and
things as may be reasonably necessary to more fully effectuate this Agreement.

 

7.18        Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO
THIS AGREEMENT.

 

(signature pages follow)

 

31

--------------------------------------------------------------------------------


 

The parties are signing this Common Unit Purchase Agreement as of the date
stated in the introductory clause.

 

 

 

NG ADVANTAGE LLC

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

Tom Evslin

 

Title:

Chief Executive Officer

 

(Signature page to the Common Unit Purchase Agreement)

 

--------------------------------------------------------------------------------


 

The parties are signing this Common Unit Purchase Agreement as of the date
stated in the introductory clause.

 

 

 

INVESTOR

 

 

 

CLEAN ENERGY

 

a California corporation

 

 

 

 

 

 

 

Name: Andew J. Littlefair

 

Title: President and Chief Executive Officer

 

(Signature page to the Common Unit Purchase Agreement)

 

--------------------------------------------------------------------------------


 

The parties are signing this Common Unit Purchase Agreement as of the date
stated in the introductory clause.

 

 

 

INVESTOR

 

 

 

 

 

 

 

(Print investor name)

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

(Print name of signatory, if signing for an entity)

 

 

 

 

 

 

 

(Print title of signatory, if signing for an entity)

 

--------------------------------------------------------------------------------